Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 1 of 34




               Exhibit L
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 2 of 34




                                                        EXHIBIT
                                                                   exhibitsticker.com




                                                           D-3



                                                       MASD000003
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 3 of 34




                                                       MASD000004
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 4 of 34




              Exhibit M
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 5 of 34




                            BL0002
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 6 of 34




                            BL0003
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 7 of 34




                            BL0004
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 8 of 34




               Exhibit N
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 9 of 34




                            BL0009
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 10 of 34




               Exhibit O
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 11 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 12 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 13 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 14 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 15 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 16 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 17 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 18 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 19 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 20 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 21 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 22 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 23 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 24 of 34




                Exhibit P
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 25 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 26 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 27 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 28 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 29 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 30 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 31 of 34




               Exhibit Q
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 32 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 33 of 34
Case 3:17-cv-01734-ARC Document 39-2 Filed 12/20/18 Page 34 of 34
